UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6979


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

KEVIN LAMONT WALKER,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Rebecca Beach Smith,
District Judge. (4:05-cr-00005-RBS-JEB-1)


Submitted:   November 15, 2011             Decided:   November 18, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kevin Lamont Walker, Appellant Pro Se. Howard Jacob Zlotnick,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kevin Lamont Walker appeals the district court’s order

denying     his   motion    to    expedite      decision    on   his   28    U.S.C.A.

§ 2255    (West   Supp.     2011)    motion,     which     the   court    previously

struck from its docket due to deficiency in form.                            We have

reviewed the record and find no reversible error.                      Accordingly,

we   deny    Walker’s      motion    to    assign    counsel     and     affirm    the

district court’s order.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    the      court    and   argument    would      not   aid   the

decisional process.



                                                                             AFFIRMED




                                           2